*271ORDER
This case comes before us on an order to show cause why the appeal should not be dismissed because less than all claims were disposed of in the Superior Court and no certificate of expréss determination of no just reason for delay was entered by the trial justice in accordance with Super.R. Civ.P. 54(b). Oral argument was presented by the párties on February 6, 1980. It appears that a counterclaim filed by A. and A. Engineering and Construction Company, third party defendant, against the third party plaintiff, Aqua Fun, Inc., was not disposed of in the Superior Court, and also no formal judgment was entered in respect to the third party complaint. Therefore, the papers may be remanded to the Superi- or Court for the County of Newport, either for disposition of the third party defendant’s counterclaim, or for entry of a certificate of express determination of no just reason for delay by the trial justice, and also for entry of a formal judgment upon the jury’s verdict in relation to the third party complaint. Meanwhile, it is determined that the issuance of execution and supplementary process, where less than all claims have been disposed of in the Superior Court, was premature. Consequently, the decision on supplementary process is vacated without prejudice to such proceedings being reinstituted after all claims have been disposed of or certificate of no just reason for delay has been entered. The appeal is dismissed pro forma.
DORIS, J., did not participate.